Citation Nr: 0525533	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-19 031	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a higher rating for degenerative disc disease 
(DDD) of the lumbar spine, rated as 10 percent disabling from 
March 29, 2002, and as 20 percent disabling as of September 
26, 2003.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1959 to May 1963, and from September 1976 to February 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2002 and February 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
St. Paul, Minnesota, and Baltimore, Maryland, respectively.  
In September 2002, the RO increased the veteran's rating for 
his DDD from 0 percent (i.e., noncompensable) to 10 percent 
retroactively effective from March 29, 2002 - the date of 
receipt of his claim for a higher rating.  In February 2005, 
the RO again increased his rating - this time from 
10 to 20 percent as of September 26, 2003, the effective date 
of the most recent changes in the rating criteria for the 
spine.  He has continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).  


FINDINGS OF FACT

1.  The veteran has had severe DDD at the L4-L5 level 
manifested, in June 2003, by severe pain reported as 6/10 to 
10/10 on a daily basis, and range of motion (ROM) limited to 
80 degrees of flexion, 20 degrees of extension, 40 degrees of 
right lateral flexion, 20 degrees of left lateral flexion, 
and 35 degrees of right and left rotation.

2.  In October 2003, the veteran reported that his DDD 
resulted in 1 to 2 incapacitating episodes each year lasting 
2 to 3 days, but he did not complain of any fatigability, 
decreased endurance, incoordination or other flare-ups; and 
ROM was limited to 60 degrees of flexion, 20 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
40 degrees of right and left rotation.  




CONCLUSION OF LAW

The criteria are met for a higher 40 percent rating, but no 
greater, as of March 29, 2002.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5292, 5293 (2002); DCs 5292 and 5293 (2003); and DC 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this particular case, 
the veteran was provided the required VCAA notice in a May 
2002 letter, so prior to the RO's initial decision in 
September 2002.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The May 2002 VCAA notice provided the veteran with notice of 
the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In developing the veteran's claim, the RO obtained VA 
examinations in June 2002, June 2003, and October 2003 to 
assess the severity of his service-connected low back 
disorder.  Private treatment records also were obtained from 
Kaiser Permanente.  He has not indicated he has any 
additional information or evidence to submit, or which needs 
to be obtained.  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  


Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of a musculoskeletal 
disability such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, 
and premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's DDD has been evaluated using the rating 
criteria for limitation of motion of the lumbar spine and 
intervertebral disc syndrome (IVDS) under 38 C.F.R. § 4.71a.  

The criteria for rating limitation of motion of the lumbar 
spine were amended effective September 26, 2003.  The 
criteria prior to September 26, 2003 (the "old criteria"), 
for evaluating limitation of motion of the lumbar spine 
focused on subjective classifications of whether the degree 
of limitation of motion was mild, moderate or severe.  Under 
the old criteria, slight limitation warrants a 10 percent 
rating, moderate limitation warrants a 20 percent rating, and 
severe limitation warrants a 40 percent rating.  See 38 
C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
Specifically, the revised criteria provide for evaluations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  38 C.F.R. § 
4.71a, DCs 5235 to 5243.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2004).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for limitation of motion of the 
lumbar spine and IVDS may be applied.  Conversely, from 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS also may be applied, but again, 
only if they are more beneficial to him.  



An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis


Entitlement to a Rating Higher Than 10 Percent for DDD 
Prior to September 26, 2003

Under the old criteria for limitation of motion of the lumbar 
spine, a higher 20 percent rating is warranted when there is 
evidence of moderate limitation.  
38 C.F.R. § 4.71a, DC 5292 (2002).  The report of the June 
2003 VA examination indicates the veteran had flexion to 80 
degrees, extension to 20 degrees, right lateral flexion to 40 
degrees, left lateral flexion to 20 degrees, and right and 
left rotation to 35 degrees.  So he had 10 degrees less of 
normal flexion, and 10 degrees less of left lateral flexion.  
ROM was otherwise normal.  Hence, this is most equivalent to 
"slight" limitation of motion, warranting a 10 percent 
rating.  It does not rise to the level of "moderate" 
limitation of motion warranting a 20 percent rating.  And 
this is true even when considering the June 2002 VA 
examination, which showed even less limitation of motion.  So 
under DC 5292, the veteran is not entitled to a rating higher 
than 10 percent prior to September 26, 2003.



The report of that June 2003 VA examination also indicates, 
however, the veteran rated his low back pain as 6/10 to 10/10 
on a daily basis.  He said he had difficulty sitting, 
driving, and standing for prolonged periods of time.  He also 
said he had difficulty sleeping and had to take 2400 mg of 
Motrin every day with minimal or no relief of his discomfort.  
He complained of fatigue, but no neurological symptoms.  On 
objective physical examination, he walked with a slightly 
antalgic gait.  He had no pain to palpation over the lumbar 
spine processes or musculature.  An X-ray of his spine 
revealed severe degenerative joint disease (DJD) at the L4-L5 
interspace with significant narrowing of the disc space.  The 
diagnosis was severe DDD.

[The Board observes there is evidence of DJD and DDD at the 
L4-L5 level and, although these medical conditions are 
different from a physiological standpoint, the terms seem to 
be used interchangeably in the record.  But since the 
symptoms overlap (painful motion and limited motion), it is 
unnecessary at this time for the Board to attempt to 
distinguish between these two conditions - especially since 
DCs 5003-5010, for DJD (i.e., arthritis), also consider the 
extent of his limitation of motion and pain as the basis for 
assigning a particular rating.]

Under the old criteria for IVDS, the RO evaluated the 
veteran's symptoms as merely mild, warranting a 10 percent 
rating.  But given his symptoms and X-ray results reported 
during the June 2003 VA examination, his symptoms seem to be 
more commensurate with severe DDD - indeed, as diagnosed by 
the VA examiner.  And under DC 5293, a 40 percent rating is 
warranted for severe IVDS manifested by recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  
A higher 60 percent rating is not warranted because the 
veteran did not exhibit symptoms compatible with sciatic 
neuropathy (radiculopathy, etc.).  

Under the revised criteria, which became effective on 
September 23, 2002, IVDS can also be evaluated based on 
incapacitating episodes.  38 C.F.R. § 4.71a, 
DC 5293 (2003).  In order to receive a rating higher than 40 
percent, the veteran would have to have had incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  The report of the October 2003 
VA examination indicates he reported experiencing 1 or 2 
incapacitating episodes each year lasting 2 to 3 days at a 
time - so less than one week in total duration.  Thus, a 
rating higher than 40 percent is not appropriate under the 
revised DC.

Under the revised criteria, IVDS also can be rated by 
combining the orthopedic and neurological manifestations.  In 
this particular case, however, the veteran has only slight 
limitation of motion, as indicated above, and he has not 
exhibited any neurological manifestations.  So a rating 
higher than 40 percent is not warranted on this alternative 
basis, either.


Entitlement to a Rating Higher Than 20 Percent for DDD 
as of September 26, 2003

As already conceded, the veteran is entitled to a higher 40 
percent rating under the old criteria for IVDS, as of March 
29, 2002.  So the only remaining question is whether he also 
is entitled to a rating higher than 40 percent under the 
newly revised criteria that took effect on September 26, 
2003.  Under these newly revised criteria, his IVDS may be 
rated under the general rating formula for the spine or based 
on incapacitating episodes.  As already explained, he is not 
entitled to a rating higher than 40 percent based on 
incapacitating episodes.  So the analysis turns to the 
general rating formula.  See 38 C.F.R. § 4.71a, DC 5243 
(2004).

The report of the October 2003 VA examination indicates the 
veteran had flexion to 60 degrees (normal is 90 degrees), 
extension to 20 degrees (normal is 30 degrees), right and 
left lateral flexion to 20 degrees (normal is 30 degrees), 
and right and left rotation to 40 degrees (normal is 30 
degrees - so he actually exceeds normal ROM for rotation).  
Thus, his total combined ROM for his thoracolumbar spine was 
200 degrees.  He complained of extreme pain with all motion, 
but he reported he could walk about two miles a day.  June 
2003 X-rays showed severe DJD at the 
L4-L5 level.  He did not complain of weakness, fatigability, 
decreased endurance, incoordination or flare-ups.  And there 
were no neurological deficits noted.  The diagnosis was 
severe DJD at the L4-L5 level.

The veteran is not entitled to a rating higher than 40 
percent under the new general rating formula because there is 
no evidence of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
both indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable.  
In fact, it is questionable whether he would even be entitled 
to a rating higher than 10 percent given that he had forward 
flexion to 60 degrees, and the combined ROM of his 
thoracolumbar spine was 200 degrees at the October 2003 VA 
examination.

Nonetheless, as mentioned, the old rating criteria may apply 
even after the effective date of the amendments.  So the old 
rating criteria for IVDS, which entitles the veteran to a 40 
percent rating, applies to all times during the course of 
this appeal.  In other words, he is entitled to a 40 percent 
rating effective retroactively from March 29, 2002 - the date 
the RO received his claim for a higher rating.

Furthermore, the veteran has not shown that his service-
connected low back disability has caused marked interference 
with his employment, meaning above and beyond that 
contemplated by his current schedular rating (now 40 
percent), or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  Admittedly, 
his overall functional impairment hampers his performance, 
but not to the level requiring extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment.  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher rating of 40 percent, but no greater, is granted 
from March 29, 2002, for the DDD of the lumbar spine, subject 
to the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


